Citation Nr: 1114417	
Decision Date: 04/13/11    Archive Date: 04/21/11	

DOCKET NO.  09-27 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Service


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from October 1980 to January 1988, under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from several regional offices.

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the record reveals that in a rating decision dated in August 1998, service connection for depression was denied as not well grounded  The Veteran was notified by communication dated that same month.  A timely appeal did not ensue.

By rating decision dated in May 2005, service connection for PTSD/mental illness was denied.  Subsequently, in a communication dated November 3, 2005, the Veteran stated that he was requesting a "reconsideration" of his claim that he applied for in November 2004.  He stated that on that date "I applied for both service-connected and nonservice-connected."  The Board notes that an appeal to the Board consists of a timely notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A notice of disagreement must (1) express disagreement with the specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year of the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While specific wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

The Veteran's November 2005 statement is sufficiently broad to include all psychiatric disabilities and the Board finds the statement sufficient to constitute a notice of disagreement.  See Gallegos, supra.

On a VA psychological evaluation in August 2006, it was noted that records from the Bronx VA revealed diagnoses of major depression, PTSD, and cocaine dependence, in remission.  The test results were interpreted as supporting these diagnoses, to include supporting the diagnosis of PTSD, with the traumatic stressor being the sudden and unexpected death of the Veteran's father while he was stationed in Germany.  

The record shows the Veteran was accorded a rating examination for psychiatric purposes by VA in September 2006.  However, the examiner did not express an opinion as to the etiology of the psychiatric disorder diagnosed at that time, that being a depression with psychotic features.  The Board is aware of McLendon v. Nicholson, 20 Vet. App. 79 (2006), in which it is provided that VA must authorize a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease incurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  

The record shows the Veteran was seen on at least one occasion in service, in August 1987, when he was described as appearing to be under stress following his father's death and he had severe financial problems leading to his use of poor judgment and trying cocaine as the means of forgetting his troubles.  The Veteran has complained of psychiatric symptomatology ever since service and he has a current diagnosis of a major depressive disorder.  

In view of the foregoing, the case is REMANDED for the following:

1.  The Veteran should be accorded an examination by a physician knowledgeable in psychiatry for the purpose of determining the nature and etiology of any psychiatric disability found to be present.  Following review of the record, the examiner should provide an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any current psychiatric disability, however classified, has its origin in service or is in any way related to the Veteran's service.  Any opinion expressed must be supported by complete rationale.  If the examiner is not able to provide the requested opinion without resort to speculation, he or she should so state and then must discuss why such an opinion is so outside the norm that it is not possible to render such an opinion.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded the appropriate period of time within which to respond.

Then, the case should be returned to the Board for further appellate consideration if otherwise in order.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA, but he is apprised of the importance of appearing for a scheduled 

examination.  Failure to do so without good cause may result in a denial of his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  _________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



